Title: [Diary entry: 7 August 1788]
From: Washington, George
To: 

Thursday 7th. Thermometer at 74 in the Morning—79 at Noon and 76 at Night. Clear with the Wind at No. West and tolerably pleasant. Visited all the Plantations. In the Neck—Nine hands were weeding & hilling Corn, one plow going before them to throw a furrow on each side. The rest with the Waggon & two Carts were getting (Spotswood’s) Oats—The Barley and wht. in the Orchard having been brot. in and stacked. Six plows were turning in Buck Wheat. At all the other Plantations the Work was precisely the same as yesterday.